Case 19-10454-BLS Doc 2 Filed 03/07/19 Page 1 of 4

United States Bankruptcy Court

District of Delaware

In re Roland S. Mayco|e Case No.

 

 

Debtor(s) Chapter 13

 

CHAPTER 13 PLAN

I. Notice

NOTICE TO ALL CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS ARE SUBJECT TO DEL.
BANKR. L.R. 3023-1 AND YOUR RIGHTS MAY BE AFFECTED BY TH[S PLAN. IF YOU OPPOSE THE PLAN’S
TREATMENT OF YOUR CLA]M OR ANY PLAN PROVISION YOU OR YOUR ATTORNEY MUST FILE AN
OBJECTION TO CONFIRMAT[ON AT LEAST 7 DAYS BEFORE THE DATE SET FOR THE CONFIRMATION
HEARING. THE BANKRUPTCY COURT MAY CONFIRM THIS PLAN WITHOUT FURTHER NOTICE IF NO
OBJECTION IS FILED. SEE BANKRUPTCY RULE 3015. YOU SHOULD NOTE THE FOLLOWING (boxes must be
checked by debtor(s) if applicable):

L__l The plan seeks to limit the amount of a secured claim, as set out in III.Z, which may result in partial payment
or no payment at all to the secured creditor

[:l The plan will seek avoidance of a lien or security interest

\:l The plan contains nonstandard provisions in paragraph VI

II. Plan Payments and Length of Plan: '[he future earnings of the debtor are submitted to the supervision and control
of the Court and the Debtor's employer or the Debtor shall pay to the trustee the sum of $828.57 Monthly for 60
months .

III. Plan Distribution: From the payment so received, after deduction of allowed Trustee's commission, the Trustee shall
make disbursements as follows:

l. Priority Claims:
Full payment in deferred cash payments of all claims entitled to priority under ll U.S.C. Section 507.
I:] (A) Debtor's Counsel Fees $0.00
|:| (B) Priority Taxes (specify tax and tax year due)
|:| (C) Domestic Support Obligations
[§l (D) Other Priority or Administrative Expenses
New Castle County Sewer 2018-2019 $475 .5 8

2. Secured Claims-(boxes must be checked)
l:l Pro-rata with or

l§l subsequent to dividends to priority creditors, holders of allowed secured claims shall
retain the liens securing such claims and shall be paid as follows:

lf| (A) Long term or mortgage debt -

PRE-PETITION ARREARAGE ONLY, to be paid to Bank of America $ 37,748.98 (total amount
of pre-petition arrears for the real property ( 23 Eastwind Court Newark, DE 19713 New Castle

County )).

121 Debtor shall continue to make regular post-payments directly to Bank of America . This Section of
the Plan specifically incorporates all of the provisions affecting mortgage claims as set forth in Del.
Bankr. L.R. 3023-l(b) and the parties shall be so govemed.

Page 1 of 3

Software Copyright (c) 1996-2019 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 19-10454-BLS Doc 2 Filed 03/07/19 Page 2 of 4

|:] (B) Secured Vehicle debt (cramdown) -
Pro-rata payments to: in the amount of $ for payment in full of the value of property or in equal
monthly payments of $ per month for the . Total payments will be $ .

|:| (C) Secured Vehicle debt (910 car claim) -

Pro-rata payments to _ in the full amount of the vehicle claim or in equal monthly payments of
$ __ per month for the ___. Total payments will be $___.
lE (D) Other secured debt:

[RS - Federal Tax Debt 2009 $1,419.34

IRS - Federal Tax Debt 2010 $1,352.01

lRS - Federal Tax Debt 2011 $2,681.49

IRS - Federal Tax Debt 2013 $ 854.97

At 4% interest due to Federal Tax Lien for total payments of $6,970.20. Upon Confirmation,
once the Proof of Claim as filed has been paid, the debt is paid in full and all interest and penalties are

discharged, to the extent not inconsistent with the discharge provisions set forth in 11 U.S.C. Secs.
1328(a)(2) and 523 (a).

State Tax Lien: State of Delaware - Division of Revenue: Tax Lien filed 6/10/2015
NlSJ-0287l: Lien to be avoided pursuant to applicable case law. No payments to be made to this
Creditor as a Secured Creditor through this plan. Debtor to file the appropriate pleadings to accomplish
avoidance of this lien.

3. Surrender of Collateral and Co-Debtor Relief:
l:l (A) Debtor surrenders secured collateral to:
. Debtor(s) abandons such property and agrees that the Automatic Stay under 11 U.S.C. Section
362 is terminated as to the property and any interest in the property effective immediately on
confirmation of this Plan. Claims, if any submitted by such creditor may receive a distribution under the
Plan if such claims reflect an applicable deficiency balance remaining following surrender.

|:] (B) Co-Debtor relief under 11 USC Section 1301 is granted effective innnediately upon confirmation of the Plan
as to surrendered property.

4. Unsecured Claims:
Subsequent to dividends to priority and secured creditors, dividends to allowed non-priority general unsecured
creditors shall be distributed as follows:

General unsecured creditors will be paid l:l a dividend of 100% of their allowed clairn, or 121 a prorata
dividend of

|j 1. $_ BIOC or

l:_\ 2. $__ Disp. Income x 60 months as calculated under Section 1325(b), or

E! 3. a pro-rata dividend from the base plan, if any.

IV. Leases or Executory Contracts: (If applicable) The following leases or executory contracts of the debtor will be
treated as follows:

Rejected:
Other Party Description of Contract or Lease

V. Vesting of Property: Title to Debtor’s property shall revest in the Debtor on confirmation of the Plan, except for undistributed
plan payments held by the Trustee. Unless otherwise ordered, upon conversion of this case to Chapter 7 all undistributed plan
payments received from a debtor’s post-petition wages shall be refunded to the debtor(s). Upon dismissal, unless otherwise ordered,
the Trustee is authorized to disburse undistributed plan payments to allowed claimants in accordance with this Plan.

Page 2 of 3

Softwara Copyrigh\ (c) 1996-2019 Best Case. LLC -www.bestcase.com Besl Case Bankruptcy

 

Case 19-10454-BLS Doc 2 Filed 03/07/19 Page 3 of 4

VI. Nonstandard Provisions: Any other nonstandard provision placed elsewhere in this plan is void.

VII. Filing Proof of Claim Required: A proof of claim must be filed in order to share in distributions under the plan. A proof of
claim may be filed either electronically or as paper. To file an electronic claim, go to the website www.deb.uscourts. gov and
click on “File a Claim” and follow the instructions Once the necessary information is entered the form will be automatically
generated To obtain a claim form to file a paper claim, go to the website www.uscourts.gov and click on “Services and Forms,
then click on Bankruptcy Forms, the Select B410-Proof of Claim. Completed paper claims should be delivered or mailed to

\/‘U ` St ptcy Court, A : ` , 4 Market Street, 3rd Floor, Wilmington, Delaware 19801.

new Date \

The undersigned certifies that this plan contains no nonstandard provision other than as set forth in paragraph VI
above.

await

/
Attomey for Debtor(s) / Date

 

 

 

 

 

”§/S/;io/G

 

 

Self-represented Debtor(s) Date

Page 3 of 3

Sof\ware Copyright (c) 1996-2019 Best Case. LLC - www.bes\case.com Best Case Bankruptcy

 

Case 19-10454-BLS Doc 2 Filed 03/07/19 Page 4 of 4

CHAPTER 13 PLAN ANALYS|S

Debtors: Roland S. Maycole Date: March 7, 2019
Case #
Prior Bankruptcy( ) Chapter 13 ( ) Trustee Use:

Estimated Length of Plan:
341 i\/|eeting Date:
Continued:

Confirmed Date:

TOTAL DEBT PROV|DED FOR UNDER THE PLAN AND ADN|IN|STRATE EXPENSES

A. Tota| Priority C|aims (C|ass One) $ 0.00

1. Unpaid Attorney's Fees $ 0.00

2. Taxes $ 0.00

3. Other $ 0.00
B. Total of Payments to Cure Defaults (C|ass TWo) $ 37,748.98
C. Tota| of Payments to Secured Claims (Ciass Three) $ 7,445.40
D. Tota| of Payments on Unsecured Ciaims (Class Four) $ 0.00
E. Sub-Total $ 45,195.00
F. Tota| Trustee's Compensation (10% of debtor's payments) $ 4,519.20
G. Tota| Debt and Administrative Expenses $ 49,714.20

 

RECONC|L|ATION W|TH CHAPTER 7

   
  
 

H. interest of Ciass Four Creditors |f Chapter 7 Filed
1. Value of debtor's interest in non-exempt property $ 75.00
2. Plus: Value of Property Recoverab|e Under Avoiding Powers $ 0.00
3. Less: Estimated Chapter 7 Administrative Expenses $ 18.75
4. Less: Amounts Payable to Priority Creditors other than costs of administration $ 475.58
5. Equa|: Estimated Amount Payab|e to Class Four Creditors if Chapter 7 Filed (if

negative, enter zero) $
|. Estimated Dividend for class four under Chapter 7 $

 

 

 

J. Estimated Dividend for class four under Plan

Date March 7, 2019 Signa/
Wa/ cole ' -\\_ /
Debtor

Date March 1,2019 signature %eray~v§t

Peter M. Sweeney 3671
Attomey
Lega| Services Corporation of
De|aware, |nc.
100 West 10th Street
Suite 203
Wi|mington, DE 19801-1662
(302)-575-0408

Soi!ware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy

 

